Beck, J.
The plaintiff having brought suit for the recovery of damages for personal injuries sustained in consequence of being thrown violently to the earth and dragged some distance when his mule ran away because of becoming frightened at a noise which was alleged to have been unusual and unnecessary, and to have been made because of the defective stopping or plugging up of a broken cylinder-cock, the court erred in granting a nonsuit at the conclusion of the plaintiff’s evidence; it being, under the evidence introduced, a question for the jury to decide whether the noise complained of was made as alleged, and whether it was unusual and unnecessary. Morgan v. Central R., 77 Ga. 793; Hill *603v. Rome Railroad Co., 101 Ga. 66 (28 S. E. 631); Coleman v. Wrightsville & Tennille Railroad Co., 114 Ga. 386 (40 S. E. 247).
June 17, 1910.
Action for damages. Before Judge Boan. Clayton superior court.
February 22, 1909.
George Westmoreland and Howard & Bolding, for plaintiff.
Charlton E. Battle, Howell Hollis, and McDaniel, Alston & Black., for defendant.

Judgment reversed.


All the Jiistices concur.